THE THIRTEENTH COURT OF APPEALS

                                     13-11-00676-CV


                          GRIZZLY MOUNTAIN AVIATION, INC.
                                       v.
                          HONEYWELL INTERNATIONAL, INC.


                                     On Appeal from the
                     County Court at Law No 2 of Nueces County, Texas
                               Trial Cause No. 08-60524-2


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgments of the trial court should be affirmed. The Court

orders the judgments of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 17, 2013.